Exhibit 99.1 NOTICE OF CHANGE OF FINANCIAL YEAR-END August 28, 2014 British Columbia Securities Commission Alberta Securities Commission Dear Sirs Re: Stellar Biotechnologies, Inc. (the “Company”) Notice Pursuant to Section 4.8 of National Instrument 51-102 Pursuant to Section 4.8 of National Instrument 51-102 Continuous Disclosure Obligations, the Company wishes to advise that it is changing its financial year-end from August 31 to September 30. Reason for the Change Fiscal year and quarterly filings to coincide with calendar quarters. Relevant Dates for Financial Reporting Periods The old financial year-end of the Company was August 31. The new financial year-end of the Company will be September 30. The transition year of the Company will be the one month ended September 30, 2014. The length, ending dates and filing deadlines of the periods, including the comparative periods, of the annual financial statements to be filed for the Company’s transition year and its new financial year are as follows: Transition Year Comparative Annual Financial Statements to Transition Year Filing Deadline for Annual Statements for Transition Year New Financial Year Comparative Annual Financial Statements to New Financial Year Canadian Filing Deadline for Annual Financial Statements for New Financial Year US Filing Deadline for Annual Financial Statements for New Financial Year One month ended September 30, 2014 Filed with New Financial Year Filed with New Financial Year Twelve months ended September 30, 2015 One month ended September 30, 2014 and twelve months ended August 31, 2014 January 28, 2016 December 14, 2015 The length, ending dates and filing deadlines of the periods, including the comparative periods, of the interim financial statements to be filed for the Company’s transition year and its new financial year are as follows: Interim Periods for Transition Year Comparative Interim Periods to Interim Periods in Transition Year Filing Deadline for Interim Financial Statements of Transition Year Interim Periods for New Financial Year Comparative Interim Periods in New Financial Year Canadian Filing Deadline for Interim Financial Statements of New Financial Year US Filing Deadline for Interim Financial Statements of New Financial Year N/A N/A N/A Three months ended December 31, 2014 Three months ended December 31, 2013 March 2, 2015 February 9, 2015 Three and six months ended March 31, 2015 Three and six months ended March 31, 2014 June 1, 2015 May 10, 2015 Three and nine months ended June 30, 2015 Three and nine months ended June 30, 2014 August 31, 2015 August 9, 2015 DATED at Port Hueneme, California, this 28th date of August, 2014. STELLAR BIOTECHNOLOGIES, INC. Per: /s/ Kathi Niffenegger Kathi Niffenegger Chief Financial Officer
